Case 1:20-cv-01099-KAM-RER Document 1 Filed 02/27/20 Page 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 SAM HARTSON,

                               Plaintiff,                     Docket No. 1:20-cv-1099

        - against -                                           JURY TRIAL DEMANDED


 STARTEK ENTERPRISES, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Sam Hartson (“Hartson” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Startek Enterprises, LLC (“Startek Enterprises” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a portrait, owned and registered by Hartson, a New York based

professional photographer. Accordingly, Hartson seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in New York.
Case 1:20-cv-01099-KAM-RER Document 1 Filed 02/27/20 Page 2 of 4 PageID #: 2




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Hartson is a professional photographer in the business of licensing his

photographs to print and online media for a fee having a usual place of business at 14-23

Broadway, 1R, Astoria, New York 11106.

       6.      Upon information and belief, Startek Enterprises is a limited liability company

duly organized and existing under the laws of the State of Florida, with a place of business at 807

Shotgun Road, Sunrise Florida 33326. At all times material hereto, Startek Enterprises has

operated their Instagram page at the URL: www.Instagram.com/JuiceTek (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Hartson took a portrait (the “Photograph”). A true and correct copy of the

Photograph are attached hereto as Exhibit A.

       8.      Hartson is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-189-912.

       B.      Defendant’s Infringing Activities

       10.     Startek Enterprises ran the Photograph on the Website to promote their company.

A screenshot of the Photograph on the Website is attached hereto as Exhibit B.

       11.     Startek Enterprises did not license the Photograph from Plaintiff for its Website,

nor did Startek Enterprises have Plaintiff’s permission or consent to publish the Photograph on

its Website.
Case 1:20-cv-01099-KAM-RER Document 1 Filed 02/27/20 Page 3 of 4 PageID #: 3




                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Startek Enterprises infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Startek Enterprises is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Startek

Enterprises have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        1.      That Defendant Startek Enterprises be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
Case 1:20-cv-01099-KAM-RER Document 1 Filed 02/27/20 Page 4 of 4 PageID #: 4




       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 27, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Sam Hartson
